
	
		I
		112th CONGRESS
		2d Session
		H. R. 3909
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. Marino introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide the Department of Justice with additional
		  tools to target extraterritorial drug trafficking activity.
	
	
		1.Short titleThis Act may be cited as the
			 Targeting Transnational Drug
			 Trafficking Act of 2011.
		2.Possession,
			 manufacture or distribution for purposes of unlawful importations
			(a)Possession,
			 manufacture or distribution for purposes of unlawful importationsSection 1009 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 959) is amended—
				(1)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
				(2)in subsection (a), by striking It
			 shall and all that follows and inserting the following: “It shall be
			 unlawful for any person to manufacture or distribute a controlled substance in
			 schedule I or II or flunitrazepam or a listed chemical intending, knowing, or
			 having reasonable cause to believe that such substance or chemical will be
			 unlawfully imported into the United States or into waters within a distance of
			 12 miles of the coast of the United States.
					
						(b)It shall be unlawful for any person to
				manufacture or distribute a listed chemical—
							(1)intending or knowing that the listed
				chemical will be used to manufacture a controlled substance; and
							(2)intending, knowing, or having reasonable
				cause to believe that the controlled substance will be unlawfully imported into
				the United
				States.
							.
				(b)Attempt and
			 conspiracySection 1013 of the Controlled Substances Import and
			 Export Act (21 U.S.C. 963) is amended by adding at the end the following:
			 For a conspiracy to commit such an offense that requires the person to
			 intend, know, or have reasonable cause to believe that a controlled substance
			 will be unlawfully imported into the United States, it is sufficient to prove a
			 conspiracy to commit the offense that only 1 member of the conspiracy intended,
			 knew, or had reasonable cause to believe that the controlled substance would be
			 unlawfully imported into the United States..
			
